Title: From Elizabeth Smith Shaw Peabody to Abigail Smith Adams, 11 August 1806
From: Peabody, Elizabeth Smith Shaw
To: Adams, Abigail Smith



My Dear Sister,
Atkinson August 11th. 1806

Last week I went to Newburyport to accompany Capt Peabody, when I returned a Letter from my Sister Cranch was handed me, which announced the joyful tidings of the birth of your Grandchild—Most sincerely I congratulate you, & the Parents, who by this circumstance I suppose, are made completely happy—I long to clasp my dear Thomas & Nancys little Bantling to my bosom, I hope it will live, and be a blessing to its connections—& I trust I shall this Fall make a visit to Quincy, & then I shall see what a charming Mamma she makes—
I was happy to see by the Papers, that Col. Smith was honourably acquited—His dear Wife must have gone through many distressing scenes—I remember what our sagacious mother used to predict, “that she was born to exhibit great Virtues”—& she has had an unusual call for there Exercise—I hope Col Smith will be restored to his Office, I think it the least compensation the Heads of Government can make—
Col Smith appears through the medium of the news Papers, to have conducted agreeably to the Dignity becoming his rank, & Character I hope we shall yet see our dear amiable William & all rejoice together—
But in this life, how quick are the successions of Joy, & Sorrow—While I am rejoicing with you, upon the birth of a new-born Infant & the safty of your House,  I cannot forbear to mourn with you, & the distressed family, the sudden loss of two worthy members of your Neigbourhood—by an accidently Death—Such Events are indeed shocking to the human heart—& is more than near relatives are able to bear, unless supported by the “Widows God”—may she find present help, now her “Lover & friend is put far away”—The loss of Mr Mitchel, must be an interruption to the Presidents Agricultural arrangements—for a capable honest Tenant, is a valuable acquisition & the bereavement in such a sudden manner very affecting & unfortunate—
I am very glad to hear my Abby is in better health—Debility seemed to be her disorder, & the Salt air has hitherto been favourable—I hope she will see her Aunt Goodwin in Boston, if she, as she frequently comes to commencement, should happen this year to be in Town, I wish Abby may be fortunate enough to know it—that she may pay her respects to her Fathers only Sister—I wish her Brother would enquire—
I fear Abbys visit has been so long, that she will tire her friends—I believe her Father will go to Cambridge in a Chaise, & she can come home with him—Last week as I was gone, my letter to her did not go on by the mail, I suppose she looked sober that she did not recieve one from Mamma She has been a good Girl, & has written to me often—
I must close with best respects, & love Where due, from your / Affectionate Sister

Elizabeth PeabodyExcuse the badness of the writing, I fear the mail will pass on—
